Citation Nr: 0509859	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  98-15 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for congenital fusion 
of the cervical spine.

2.  Entitlement to service connection for defective hearing.

3.  Entitlement to an initial rating in excess of 10 percent 
for post traumatic patellofemoral syndrome of the knees.
 
4.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a low back strain.

5.  Entitlement to an initial compensable rating for tinea 
pedis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from October 1993 to May 1997.

This comes before the Board of Veterans' Appeals (Board) on 
appeal from July 1997 and April 1998 rating decisions from 
the Department of Veterans Affairs (VA) Regional Offices (RO) 
in Cleveland, Ohio, and Atlanta, Georgia.  

The Board notes that the issue of entitlement to an initial 
compensable rating for tinea pedis has been perfected for 
appeal in accordance with VAOPGCPREC 9-97.  The veteran did 
not perfect the appeal within the appropriate time period 
subsequent to the issuance of the Statement of the Case in 
August 1998.  Nonetheless, the RO included the issue in the 
February 2004, Supplemental Statement of the Case.  
Additionally, in the February 23, 2004, notice letter, the RO 
told the veteran "if the [SSOC] contains an issue which is 
not included in substantive appeal, you must respond within 
60 days to perfect the appeal of the new issue."  On VA Form 
646, received in April 2004, the veteran's represented noted 
that the matter remained on appeal.  VAOPGCPREC 9-97; 
38 C.F.R. §§ 20.302, 20.305 (2004)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), eliminated 
the well-grounded claim requirement, expanded the duty of VA 
to notify the claimant and the representative of the 
information and evidence necessary to substantiate a claim, 
and enhanced its duty to assist a claimant in developing the 
evidence necessary to substantiate a claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  VA issued 
regulations to implement the VCAA in August 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004)).  

The mandates of the VCAA require VA to apprise the veteran 
and his representative of (1) the law applicable in 
adjudicating the appeal and the reasons and bases for the VA 
decisions; (2) the information and evidence needed to 
substantiate the claims; (3) the information and evidence 
that VA would seek to obtain; (4) the information and 
evidence the veteran should provide; and (5) the need for the 
veteran to provide any evidence in his possession that 
pertained to the claims on appeal.  38 U.S.C. §§ 5103, 5103A; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 
3.159.

In this case, review of the record does not demonstrate that 
the veteran has received VCAA notice for his service 
connection congenital fusion of the cervical spine or 
defective hearing claims.  Regarding the increased rating 
claims, the veteran appealed the RO's 1997 and 1998 
determinations at the time of the initial ratings.  Although 
applicable VCAA regulations are included in the February 2004 
Supplemental Statement of the Case, which address the 
increased rating claims, the record reflects that veteran and 
his representative have not been provided with notice of the 
information and evidence that VA would seek to obtain; the 
information and evidence the veteran should provide; and the 
need for the veteran to provide any evidence in his 
possession that pertained to the claims on appeal.  The 
opinion set for in VAOPGCPREC 8-03 is acknowledged, but in 
this case, the veteran did not receive proper VCAA notice.  
As such, a remand is required.

Regarding the increased rating claims, the record reflects 
that the veteran failed to report for VA examinations in 
January 2000 and October 2000.  The record, however, does not 
reflect that the veteran was notified of the consequences of 
any failure to report for the scheduled VA examinations.  
38 C.F.R. § 3.655 (2004), in part, provides that when a 
claimant, without good cause, fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  Accordingly, the veteran should be 
informed of the consequences for failure to report to 
scheduled VA examinations and afforded an additional 
opportunity to report.  

During the pendency of this appeal, amendments were made to 
the Schedule for Rating Disease and Injuries of the Spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).  
This matter is mentioned for RO reconsideration.

To ensure that VA has met its duty to assist the veteran in 
the development of his claim and to ensure full compliance 
with all due process requirements, this case is REMANDED for 
the following actions:

1.  Issue to the veteran, and his 
representative, a VCAA letter advising 
them of the mandates of the VCAA, the 
type of development action VA will 
undertake, and the type of development 
action he or his representative should 
take to substantiate his claims.  Ask the 
veteran to submit any additional 
information and/or evidence he may have 
in his possession to support his claims.

2.  Schedule the veteran for an 
orthopedic examination in Atlanta, 
Georgia, to ascertain the severity of his 
service connected post-traumatic 
patellofemoral syndrome of the knees and 
residuals of a low back strain.  The 
claims folder must be made available to 
the examiner for review of the case, and 
the examiner should note that such review 
was completed.

(a)  For the knees, all necessary tests 
and studies should be conducted.  The 
examination should include range of 
motion testing, and all ranges of motion 
should be reported in degrees.  The 
examiner should state what is normal 
range of motion.  All functional 
limitations are to be identified, 
including whether there is pain, weakened 
movement, excess fatigability, or 
incoordination on movement.  The examiner 
should describe whether pain 
significantly limits functional ability 
during flare-ups or when each knee is 
used repeatedly.

If there is no limitation of motion or 
function, or no objective indications of 
pain, such facts must be noted in the 
report.  The examiner should elicit 
information as to precipitating and 
aggravating factors (i.e., movement or 
activity), and the effectiveness of any 
pain medication or other treatment for 
relief of pain.  The examiner should 
discuss the effect the veteran's service- 
connected knee disabilities have upon his 
daily activities.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

(b)  For the low back strain, all 
indicated tests and studies are to be 
performed.  The report must include the 
range of lumbosacral motion, with 
notations as to the degree of motion at 
which the veteran experiences pain, if 
any.  The examiner should identify and 
completely describe any other current 
symptomatology, including any functional 
loss of the lumbosacral spine due to more 
or less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  The examiner should inquire as 
to whether the veteran experiences flare-
ups.  If so, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups should be 
described.  

(c)  For the tinea pedis, the veteran 
should be scheduled for an examination of 
the skin.  All pertinent findings should 
be recorded in detail.  The examiner 
should note whether there is eczema with 
exfoliation, exudation, or itching, if 
involving an exposed area or extensive 
area or eczema with constant exudation or 
itching, extensive lesions, or marked 
disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (in effect prior to 
August 30, 2002).  

The examiner should also note whether 
there is dermatitis or eczema that is at 
least 5 percent, but less than 20 
percent, of the entire body, or at least 
5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs required 
for a total duration of less than six 
weeks during the past 12- month period; 
or, that covers 20 to 40 percent of the 
entire body or 20 to 40 percent of 
exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a 
total duration of six weeks or more, but 
not constantly, during the past 12-month 
period.

The veteran is hereby informed of his 
duty to report for all scheduled 
examinations.  He is further advised that 
if he fails to report for a scheduled 
examination, without good cause, his 
claims will be reviewed based on the 
evidence of record.  38 C.F.R. § 3.655 
(2004).

3.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA are fully 
complied with and satisfied.  If 
appropriate, accomplish any further 
indicated development.  

4.  Upon rendering a determination, if 
the benefits sought on appeal remain 
denied, issue to the veteran and his 
representative a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 
38 C.F.R. §§ 4.118, Diagnostic Code 7806 
(in effect before August 30, 2002); 
Diagnostic Codes 7800-7833 (2004); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5295 (in effect before September 23, 
2002); Diagnostic Codes 5237, 5242 
(2004).  The veteran should be afforded 
the appropriate time period to respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




